Citation Nr: 1427935	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  08-26 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for the service-connected panic disorder and posttraumatic stress disorder (PTSD) without agoraphobia.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 2001 to November 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In a June 2012 decision, the Board denied the Veteran's claim.  In November 2013, the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board's June 2012 decision and remanded the appeal for further action consistent with its memorandum decision.  The Veteran's claim now returns to the Board for compliance with the instructions in the November 2013 memorandum decision.

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2013 memorandum decision, the Court concluded that in its June 2012 denial of entitlement to an evaluation in excess of 50 percent for the service-connected panic disorder and PTSD without agoraphobia, the Board relied upon an inadequate examination.  Specifically, the Court found that the March 2010 VA examiner failed to review the record and acknowledge the Veteran's 2007 suicide attempt.  The Court also noted the inconsistencies between the March 2010 and August 2010 VA examinations, and indicated that the Board should consider whether staged ratings would be appropriate in this case.  Moreover, the Court indicated that the Board should obtain a medical opinion regarding the relationship, if any, between the Veteran's service-connected panic disorder and PTSD without agoraphobia and his sleep disorder, diagnosed as "exploding head syndrome" in a September 2009 sleep study.

In light of the foregoing, the Board finds that a new VA examination is necessary to clarify the current severity of the Veteran's service-connected panic disorder and PTSD without agoraphobia and to address the above-mentioned issues.

Prior to any examination, with the Veteran's assistance, the RO should obtain any outstanding records of pertinent private and VA treatment.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the current nature and severity of his service-connected panic disorder and PTSD without agoraphobia.  The claims folder and a copy of this REMAND must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.

All relevant tests and studies should be undertaken.  The examiner should describe the Veteran's symptoms and offer an opinion as to the severity of the Veteran's service-connected panic disorder and PTSD without agoraphobia, specifically the level of occupational and social impairment the Veteran's panic disorder and PTSD without agoraphobia creates.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning (GAF) score.  The examiner must provide an explanation of what the GAF score represents in terms of the Veteran's psychological, social, and occupational functioning.

The examiner should specifically note the Veteran's 2007 suicide attempt and any other pertinent medical history relating to his service-connected panic disorder and PTSD without agoraphobia.

The examiner is also requested to provide an opinion regarding the relationship, if any, between the Veteran's service-connected panic disorder and PTSD without agoraphobia and his sleep disorder, diagnosed as "exploding head syndrome" in a September 2009 sleep study.

A complete rationale should be given for all opinions and conclusions expressed.

3. Upon completion of the above action, review the provider's report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4. After the development has been completed, adjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



